COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-235-CV

IN RE RICKY DERZAPF                                                 RELATOR
                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        We have considered Relator’s “Petition for Writ of Mandamus and

Emergency Request For Stay” and “Agreed Motion to Dismiss Petition for Writ

of Mandamus and Emergency Request for Stay of Order and Proceedings.” It

is the court’s opinion that the agreed motion to dismiss should be granted;

therefore, we vacate our order of July 17, 2009 and dismiss this original

proceeding.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                               PER CURIAM

PANEL: MCCOY and GARDNER, JJ.

DELIVERED: August 19, 2009


   1
       … See Tex. R. App. P. 47.4.